Case 2:17-cv-00308-JDC-KK Document 136 Filed 07/26/21 Page 1 of 17 PageID #: 2347




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                  LAKE CHARLES DIVISION


  CENTRAL CRUDE INC                                          CASE NO. 2:17-CV-00308

  VERSUS                                                     JUDGE JAMES D. CAIN, JR.

  LIBERTY MUTUAL INSURANCE CO ET                             MAGISTRATE JUDGE KAY
  AL

                                      MEMORANDUM RULING

          Before the Court are three (3) Motions: (1) “Liberty Mutual’s Motion for Partial

  Summary Judgment” (Doc. 82) filed by Liberty Mutual Insurance Company, (2) “Great

  American Assurance Company’s Motion for Summary Judgment” (Doc. 83), and (3)

  “Liberty Mutual Insurance Company’s Motion for Partial Summary Judgment Concerning

  Bad Faith” (Doc. 85).

                                       STATEMENT OF FACTS

          Liberty Mutual Insurance Company (“Liberty Mutual”) issued a Commercial

  General Liability insurance policy (the “Policy”) to Central Crude, Inc. (“Central Crude”)

  with effective dates of September 1, 2006 to September 1, 2007.1 Great American

  Assurance Company (“Great American”) issued an umbrella insurance policy (the “Great

  American Policy”) to Central Crude; the Great American Policy is in excess of the Policy

  issued by Liberty Mutual.2




  1
   Defendant’s exhibit 8.
  2
   Great American previously moved for summary judgment maintaining that the Great American Policy did not
  cover pollution; the motion was denied. Doc. 56.
Case 2:17-cv-00308-JDC-KK Document 136 Filed 07/26/21 Page 2 of 17 PageID #: 2348




             The Policy contains a Total Pollution Exclusion Endorsement which precludes

  coverage for damage caused by a discharge or release of pollutants:

             This insurance does not apply to: . . .

                    f. Pollution
                            (1) “Bodily injury” or “property damage” which would not
             have occurred in whole or part but for the actual, alleged or threatened
             discharge, dispersal, seepage, migration, release or escape of “pollutants” at
             any time.
                            (2) any loss, cost or expense arising out of any:
                                   (a) Request, demand, order or statutory or regulatory
             requirement that any insured or others test for, monitor, clean up, remove,
             contain, treat, detoxify of neutralize, or in any way respond to, or assess the
             effects of “pollutants”; or
                                   (b) Claim or suit by or on behalf of a governmental
             authority for damages because of testing for, monitoring, cleaning up,
             removing, containing, treating, detoxifying or neutralizing, or in any way
             responding to, or assessing the effects of, “pollutants”.3


             The Policy also contains a Time Element Pollution Liability Coverage Extension

  Endorsement            that     modifies   the      Policy      in   relevant   part   as   follows:

             1. INSURING AGREEMENT

        a. Subject to b. below, we will pay those sums that the insured becomes legally
           obligated to pay for:

             (1) Compensatory damages for “bodily injury” or “property damage” arising
                 out of the discharge, release or escape of “pollutants”;

             (a) From a contained state at any premises, site or location that is currently
                 owned or occupied by, rented or loaned to the Named Insured; or

             (b) From a contained state at any premises, site or location on which the
                 Named Insured is performing operations if the “pollutants” are brought
                 on or to the premises, site or location in connection with such operations
                 by the Named Insured; and

  3
      Defendant’s exhibit 8, at LM-15.

                                                   Page 2 of 17
Case 2:17-cv-00308-JDC-KK Document 136 Filed 07/26/21 Page 3 of 17 PageID #: 2349




           (2) “Cleanup costs” that result from a discharge, release or escape of
               “pollutants” described 1(a) and 1(b) above.

      b. Coverage provided under this endorsement applies only if the original
         discharge, release or escape of “pollutants” from a contained state:

           (1) Commences during the policy period; and

           (2) Begins and ends completely within the Time Element Period in the
               Schedule of this endorsement;

           provided the discharge, release or escape of “pollutants’ is reported to us
           within the number of calendar days shown in the Schedule of this
           endorsement from the specific date of commencement . . . .4

           The Time Element Period for the endorsement is “5 days.”5 The Policy defines

  “pollutants” as “any solid, liquid, gaseous or thermal irritant or contaminant, including

  smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste. Waste includes material to

  be recycled, reconditioned or reclaimed.”6

           On January 4, 2007, Central Crude discovered a discharge of crude oil on its

  property; the source of any release has never been determined. The parties dispute the

  source of the leak as well as its duration. Central Crude made a claim for the release which

  Liberty Mutual denied.7

           On January 3, 2008, Columbia Gulf Transmission Co. sued Central Crude (the

  “CGT lawsuit”) and other defendants in state court alleging claims related to the January

  4, 2007 spill.8 Liberty Mutual denied coverage, including defense for the CGT lawsuit.9


  4
    Id. at LM-41-43.
  5
    Id.
  6
    Id. at LM-65.
  7
    Defendant’s exhibits 4 and 5.
  8
    Defendant’s exhibit 6.
  9
    Defendant’s exhibit 7.

                                          Page 3 of 17
Case 2:17-cv-00308-JDC-KK Document 136 Filed 07/26/21 Page 4 of 17 PageID #: 2350




                          SUMMARY JUDGMENT STANDARD

         A court should grant a motion for summary judgment when the movant shows “that

  there is no genuine dispute as to any material fact and the movant is entitled to judgment

  as a matter of law.” FED. R. CIV. P. 56. The party moving for summary judgment is initially

  responsible for identifying portions of pleadings and discovery that show the lack of a

  genuine issue of material fact. Tubacex, Inc. v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995).

  The court must deny the motion for summary judgment if the movant fails to meet this

  burden. Id.

         If the movant makes this showing, however, the burden then shifts to the non-

  moving party to “set forth specific facts showing that there is a genuine issue for trial.”

  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (quotations omitted). This

  requires more than mere allegations or denials of the adverse party's pleadings. Instead, the

  nonmovant must submit “significant probative evidence” in support of his claim. State

  Farm Life Ins. Co. v. Gutterman, 896 F.2d 116, 118 (5th Cir. 1990). “If the evidence is

  merely colorable, or is not significantly probative, summary judgment may be granted.”

  Anderson, 477 U.S. at 249 (citations omitted).

         A court may not make credibility determinations or weigh the evidence in ruling on

  a motion for summary judgment. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

  133, 150 (2000). The court is also required to view all evidence in the light most favorable

  to the non-moving party and draw all reasonable inferences in that party’s favor. Clift v.

  Clift, 210 F.3d 268, 270 (5th Cir. 2000). Under this standard, a genuine issue of material



                                          Page 4 of 17
Case 2:17-cv-00308-JDC-KK Document 136 Filed 07/26/21 Page 5 of 17 PageID #: 2351




  fact exists if a reasonable trier of fact could render a verdict for the nonmoving party.

  Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008).

                                            LAW AND ANALYSIS

           This lawsuit involves a crude oil leak or leaks. Central Crude is an oil purchaser

  who transports oil via three (3) pipelines10 on property it owns in Paradis, Louisiana

  (“Paradis property”).11 On July 17, 2006, Central Crude discovered a crude oil leak on the

  Paradis property which it determined originated from a pinhole leak in its six-inch

  pipeline.12 Central Crude attempted to repair the leak, but did not pressure test the line to

  verify that it had stopped.13

           About six months after the July 2006 discharge, on July 4, 2007, a crude oil

  discharge or release was discovered. The parties do not know where this discharge or

  release originated. Liberty Mutual and Great American assert that it originated from the

  Paradis property and crossed the boundary between the Paradis property and an adjacent

  property owned by Chevron. Liberty Mutual relies on the deposition testimony of Central

  Crude’s Operations Manager, A.J. Vincent. Central Crude contends that it is impossible

  for the 2007 oil spill to have originated from its pipelines, or from the pinhole leak which

  occurred in July 2006.

           A.J. Vincent, Central Crude’s Operations Manager, described the 2007 oil spill as

  “four or five acres of property that was covered with oil, less than a half-acre was on



  10
     These underground pipelines include an 8-inch pipeline, a 6-inch pipeline, and a 4-inch pipeline.
  11
     Petition, ¶ 9; Defendant’s exhibit 1, A.J.Vincent depo. p. 17:23-22:8.
  12
     Id. p. 27:17-30:6.
  13
     Id. p. 30:7-25.

                                                     Page 5 of 17
Case 2:17-cv-00308-JDC-KK Document 136 Filed 07/26/21 Page 6 of 17 PageID #: 2352




  [Central Crude’s] side.”14 Central Crude reported the leak to the Louisiana Department of

  Environmental Quality (“LDEQ”) and other agencies, including the Louisiana Oil Spill

  Coordinator’s Office (“LOSCO”).15 Central Crude acknowledged to LDEQ that the second

  discovered spill (the 2007 oil spill) resulted in the removal of more than 25, 000 gallons of

  fluid.16 The report to LDEQ stated that “the source of the release is unknown.”17

          Central Crude also relies on the deposition testimony of Mr. Vincent as well as its

  retained expert, Dr. James Joseph Connors, Jr. and his expert report. 18

          Liberty Mutual seeks to dismiss Central Crude’s claims for insurance coverage of

  its expenses for cleaning up the property following the oil spill and for defense in the CGT

  lawsuit. Liberty Mutual also seeks to dismiss Central Crude’s bad faith claim under

  Louisiana Revised Statutes 22:1892 and 22:1973. Great American, the excess insurer,

  moves to dismiss Central Crude’s claims of coverage based on its position that because

  Liberty Mutual’s policy does not provide coverage, the umbrella policy it issued to Central

  Crude does not provide coverage.19

  Total Pollution Exclusion Endorsement

          Liberty Mutual maintains that the Policy’s Total Pollution Exclusion Endorsement

  clearly and unambiguously states that the insurance does not apply to property damages




  14
     Id. p. 37:18-20.
  15
     Defendant’s exhibit 2, attached to Corcoran depo. as exhibit 2.
  16
     Id.
  17
     Id.
  18
     Plaintiff’s exhibit 1; Defendant’s exhibit 1, A.J. Vincent depo.
  19
     This Court denied Great American’s prior summary judgment motion based on Central Crude’s argument that
  Central Crude and Great American intended Great American to provide pollution coverage to the extent that the
  underlying Liberty Mutual Policy provided such coverage. (Memorandum Ruling, Doc. 56).

                                                   Page 6 of 17
Case 2:17-cv-00308-JDC-KK Document 136 Filed 07/26/21 Page 7 of 17 PageID #: 2353




  “which would not have occurred in whole or in part but for the actual, alleged or threatened

  discharge, dispersal, seepage, migration, release or escape of ‘pollutants’ at any time.”20

          Liberty Mutual maintains that the Policy’s Total Pollution Exclusion Endorsement

  bars coverage. Liberty Mutual refers to the following Policy language under the “TOTAL

  POLLUTION EXCLUSION ENDORSEMENT”:

          This insurance does not apply to:

          f. Pollution

                   (1) “Bodily injury” or “property damage” which
                       would not have occurred in whole or party
                       but for the actual, alleged or threatened
                       discharge, dispersal, seepage, migration,
                       release or escape of “pollutants” at any
                       time.21

          The Policy defines Pollutants to mean “any solid, liquid, gaseous or thermal irritant

  or contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste.

  Waste includes material to be recycled, recondition or reclaimed.”22 Liberty Mutual relies

  on Doerr v. Mobil Oil Corp., 774 So.2d 119, 135 (La. 2000).23 Under Doerr, the Policy’s

  Total Pollution Exclusion applies if three conditions are met; (1) the insured is a “polluter;”

  within the meaning of the exclusion; (2) the injury-causing substance is a “pollutant;”

  within the meaning of the exclusion; and (3) a “discharge, dispersal, seepage, migration,



  20
     Defendant’s exhibit 8, LM-65.
  21
     Defendant’s exhibit 8, LM-15.
  22
     Id. LM-65
  23
     The Doerr decision provided an exhaustive analysis of the history of pollution exclusion provisions, but
  ultimately found that the underlying claims were not environmental pollution claims. The purpose of the exclusion
  to exclude coverage for environmental pollution was meant to strengthen environmental protection standards by
  imposing the full risk of loss due to personal injury or property damage from pollution upon the polluter by
  eliminating the option of spreading that risk through insurance coverage.

                                                    Page 7 of 17
Case 2:17-cv-00308-JDC-KK Document 136 Filed 07/26/21 Page 8 of 17 PageID #: 2354




  release or escape” of a pollutant by the insured within the meaning of the policy.. Liberty

  Mutual argues that all three conditions are satisfied. Id.

         “The determination of whether an insured is a ‘polluter’ is a fact-based conclusion

  that should encompass consideration of a wide variety of factors.” Id. Doerr further

  explains that:

                the trier of fact should consider the nature of the insured’s business,
         whether that type of business presents a risk of pollution, whether the insured
         has a separate policy covering the disputed claim, whether the insured should
         have known from a read of the exclusion that a separate policy covering
         pollution damages would be necessary for the insured’ business, who the
         insurer typically insures, any other claims made under the policy, and any
         other factor the trier of fact deems relevant to this conclusion.

         In Lodwick, L.L.C. v. Chevron U.S.A., Inc., 126 So.3d 544 (La.App. 2 Cir. 2013), a

  legacy case where there was long term pollution damages alleged, the Court found that

  pollution exclusions are applicable to exclude coverage, noting that this is the very purpose

  of a pollution exclusion. Liberty Mutual argues that Central Crude is a polluter because

  there is no dispute that a dispersal or release occurred, and crude oil is a pollutant, citing

  Evanston Ins. Co. v. Riceland Petroleum Co., 369 F.Supp.3d 673, 680 (W.D. La. 2019);

  Grefer v. Travelers Inc. Co., 919 So.2d 758, 768 (La.App. 5 Cir. 2005). Thus, Liberty

  Mutual maintains that the prerequisites of Doerr are met and the Policy’s Total Pollution

  Exclusion bars coverage for Central Crude’s claim for clean-up costs.

         Central Crude complains that Liberty Mutual’s analysis requires Central Crude to

  prove its fault on the Time Element Endorsement coverage, which Liberty Mutual

  maintains that Central Crude cannot prove, while at the same time, Central Crude cannot



                                           Page 8 of 17
Case 2:17-cv-00308-JDC-KK Document 136 Filed 07/26/21 Page 9 of 17 PageID #: 2355




  prove its innocence as to the Total Pollution Exclusion. In other words, Central Crude had

  a covered spill, but Central Crude is not a polluter.

             Central Crude explains that the Total Pollution Exclusion Endorsement is intended

  to hold accountable those parties or entities that actively cause pollution events by

  preventing bad (or negligent) actors from recovering pollution damages.

             Central Crude also relies on Doerr, to define how an insurance contract should be

  interpreted:

                     An insurance policy is an aleatory contract subject to the same basic
             interpretive rules as any other contract (citations omitted). This interpretation
             of an insurance contract is nothing more than a determination of the common
             intent of the parties (citations omitted).

             …

                    When determining whether or not a policy affords coverage for an
             incident, it is the burden of the insured to prove the incident falls within the
             policy’s terms. On the other hand, the insurer bears the burden of proving the
             applicability of an exclusionary clause within a policy. . . Importantly, when
             making this determination any ambiguities within the policy must be
             construed in favor of the insured to effect, not deny it, coverage. . .24


             Considering this language, it is Central Crude’s burden to prove the incident falls

  within the policy’s terms, i.e., as to coverage, and it is Liberty Mutual’s burden to prove

  the Total Pollution Exclusion. When making this determination, any ambiguities within the

  policy must be construed in favor of the insured to effect, not deny, coverage. See Yount v.

  Maisano, 627 So.2d 148, 151 (La. 1993); Garcia v. St. Bernard Parish Sch. Bd., 576 So.2d

  975, 976 (La.1991).


  24
       Doerr, at 123-125.

                                               Page 9 of 17
Case 2:17-cv-00308-JDC-KK Document 136 Filed 07/26/21 Page 10 of 17 PageID #: 2356




             As noted by Liberty Mutual, there is no dispute that a dispersal or release occurred,

  specifically “four or five acres of property that was covered with oil.” 25 Furthermore,

  Doerr directs a court to consider “the actions of the alleged polluter” and not whether the

  insured actually is culpable as a polluter. 774 So.2d at 136. A pollution exclusion precludes

  a duty to defend based on allegations in the petition. See, e.g., United Specialty Ins. Co. v.

  Sandhill Produc. Inc., 2021 WL 1082224, at **7-8 (W.D. La. 2021).

             Also, in Doerr, the court directed that the exclusion should be construed “’in light

  of its general purpose, which is to exclude coverage for environmental pollution[.]’” Id.

  The Court finds that Central Crude is a “polluter” as defined by the Doerr court. As noted

  by Liberty Mutual, Central Crude’s business involves the transportation of large quantities

  of crude oil between producers and sellers. See Apollo energy, LLC v. Certain

  Underwriters at Lloyd’s London, 387 F.Supp.3d 663, 672 (M.D. La. 2019) (“The court has

  little doubt that, under the clear and unambiguous language of the policy, oil is, at the very

  least, a ‘liquid . . . contaminant’ such as a ‘chemical.’”; Grefer v. Travelers Inc. Co., 919

  So.2d 758, 768 (La.App. 5 Cir. 2005) (“Oil drilling and related activities present a clear

  and obvious risk of pollution.”). Thus, the Policy’s Total Pollution Exclusion bars coverage

  for Central Crude’s claims for clean-up costs for the January 2007 oil discharge or release.

  Accordingly, Central Crude cannot recover its remediation expenses or defense costs in the

  CGT lawsuit, nor does Liberty Mutual owe any duty to indemnify Central Crude for tis

  clean-up expenses.



  25
       Defendant’s exhibit 1, p. 37:18-20.

                                             Page 10 of 17
Case 2:17-cv-00308-JDC-KK Document 136 Filed 07/26/21 Page 11 of 17 PageID #: 2357




  Time Element Pollution Liability Coverage Extension Endorsement

         Liberty Mutual maintains that not only does the Policy clearly exclude coverage for

  pollution liability under the Policy’s Total Pollution Exclusion, it provides only limited

  coverage for oil spills that (1) begin and end within five days; (2) originate from a contained

  state; and (3) originate on premises that Central Crude owns, occupies, and/or on which it

  is conducting operations. Liberty Mutual maintains that Central Crude has failed to show

  that coverage is triggered under the Time Element Pollution Liability Coverage Extension

  Endorsement.

         The Time Element Endorsement is designed to provide limited insurance coverage

  for the purpose of performing immediate cleanup for a pollution event where the insured

  is responsible. Liberty Mutual maintains that the prerequisites for the limited coverage

  under the Policy’s Time Element Endorsement are not met.

         Liberty Mutual argues that it is Central Crude’s burden to prove coverage which it

  cannot do considering its admission that the spill may have been ongoing for years, and it

  does not know where the spill originated. Thus, Liberty Mutual maintains that because

  Central Crude cannot meet its burden to prove the policy’s limited pollution coverage

  applies, Central Crude’s claims against Liberty Mutual for reimbursement for past and

  future clean-up costs associated with the spill and defense in the CGT lawsuit should be

  dismissed with prejudice.




                                          Page 11 of 17
Case 2:17-cv-00308-JDC-KK Document 136 Filed 07/26/21 Page 12 of 17 PageID #: 2358




          Liberty Mutual relies on the deposition testimony of Kevin Corcoran, and Mr.

  Vincent who both stated that the release’s source had not been determined,26 and that the

  release may be ongoing.27

          First, Central Crude notes that Liberty Mutual sold it a policy that included a Time

  Element Pollution Liability Coverage Extension Endorsement to provide coverage when it

  was at fault in a pollution event under certain circumstances, namely, that the claim be

  made within five (5) days and that the coverage was limited to $100,000.28 Liberty Mutual

  denied coverage because Central Crude could not prove its fault; specifically, because

  Liberty Mutual had no proof of the source of the pollution, the Time Element could not be

  proven.

          Central Crude admits that it has never been determined that Central Crude was the

  source of the Paradis Incident and submits summary judgment evidence through the expert

  report of Dr. James Joseph Connors, Jr. Ph.D., P.G29. Dr. Connors opines that Central

  Crude could not have been at fault as to the Paradis Incident. Dr. Connors was hired to

  study the Paradis Incident as well as a release that occurred the prior year (the “2006

  event”) and to evaluate whether there was a relationship between the two events. Dr.

  Connors made three determinations:

          1. It is essentially impossible that crude oil released by the pipeline leak discovered

               in the 2006 event sourced the oil observed in the Paradis Incident;



  26
     Defendant’s exhibits 5; Defendant’s exhibit 6, Kevin Corcoran depo. p. 41:14-25.
  27
     Defendant’s exhibits 1, at p. 58:23-59:1, 73:21-74:3; Defendant’s exhibit 6, p. 42:14-25.
  28
     Plaintiff’s opposition, pp. 5-6, doc. 119.
  29
     Dr. Connors is a Louisiana-licensed geoscientist who specializes in hydrological and environmental science.

                                                   Page 12 of 17
Case 2:17-cv-00308-JDC-KK Document 136 Filed 07/26/21 Page 13 of 17 PageID #: 2359




           2. It is highly unlikely that any Central Crude pipeline leaks sourced the oil

                observed in the Paradis Incident; and

           3. It is far more likely that the oil observed in the Paradis Incident was sourced by

                either a closer, more recent release or an historical release or releases.30

           Specifically, in his report, Connors says:

                  [t]he masses of oil discovered during the 2006 and 2007 release events
           are completely incompatible. Clearly the January 2007 release involved a
           large volume of oil that saturated at least 1.5 acres and resulted in the
           recovery of over 25,000 gallons of liquid.31

           Not persuaded that the 25,000-gallon incident could have resulted from the Central

  Crude site, Dr. Connors opined the following:

                  Given the extremely low permeability of the surficial clay unit that
           encapsulates the 6-inch pipeline, there would have been a great degree of oil
           saturation in the excavation performed at this leak site in 2006 if a large-scale
           release had occurred in this line earlier. The amount of oil required to
           account for what appeared on the Chevron property in 2007 simply could not
           have moved away from its source quickly in this low-permeability
           environment and left no tract.32

           In other words, the 2006 pin-hole oil leak and the 2007 oil spill are entirely

  unrelated, and it is not possible that the 2007 oil spill could have originated from Central

  Crude’s pipelines. Central Crude also submits a December 7, 2007 letter from the DEQ

  regarding the Paradis Incident which indicated that Central Crude was a “potentially

  responsible party,”33 and a March 19, 2010 letter from LDEQ which states that the source




  30
     Plaintiff’s exhibit 1, p. 14, Expert report of Dr. James Joseph Connors, Jr. P.G.
  31
     Id. p. 14.
  32
     Id. p. 14.
  33
     Plaintiff’s exhibit 2.

                                                      Page 13 of 17
Case 2:17-cv-00308-JDC-KK Document 136 Filed 07/26/21 Page 14 of 17 PageID #: 2360




  of the Paradis Incident is inconclusive.34 Central Crude complains that it was pressured by

  the LDEQ to sign a number of “cooperative agreements” that would make it financially

  responsible for cleanup and remediation at the oil spill site.35

           Central Crude maintains that Liberty’s Mutual’s Motion for Summary Judgment

  must be denied because there is a genuine issue of fact for trial as to causality. There is no

  dispute that even as of this date, the source of the oil discharge or release is unknown. It

  is Central Crude’s burden to prove that the Liberty Mutual policy provides coverage.

           The policy unambiguously provides limited coverage for a discharge or release from

  a contained source, that begins and ends within five (5) days. The Time Element

  Endorsement is designed to provide limited insurance coverage for the purpose of

  performing immediate cleanup for a pollution event where the insured is responsible. Dr.

  Conner’s opinion is that the release could not have originated from Central Crude’s

  pipelines. Dr. Conner does not opine as to where the discharge or release originated.

           Liberty Mutual presented summary judgment evidence that the discharge of oil

  lasted longer than five (5) day and was possibly still ongoing. 36 Central Crude has not

  submitted any summary judgment evidence to dispute this to create a genuine issue of fact.

  The Time Element Endorsement also requires that the release occur at a site (a) currently

  owned or occupied by, rented or loaned to the policy holder (Central Crude), or (b) on

  which Central Crude is performing operations.37 Again, the source of the oil discharge is


  34
     Plaintiff’s exhibit 4.
  35
     Plaintiff’s exhibit 2.
  36
     Defendant’s exbihit 1, p. 44:23 – 45:9. Defendant’s exhibit 4, p. 3; 58:23 – 59:1, 73:21 – 74:3, Defendant’s
  exhibit 6, p. 42:14-25.
  37
     Defendant’s exhibit 8, LM -41-43.

                                                    Page 14 of 17
Case 2:17-cv-00308-JDC-KK Document 136 Filed 07/26/21 Page 15 of 17 PageID #: 2361




  unknown as of this date. Central Crude cannot show that the oil discharge occurred on a

  site it currently owns, occupies, rents, loans or is performing operations.

         Because Central Crude has failed to show that the endorsement’s narrow

  preconditions were met, Liberty Mutual has no duty to defend or indemnify Central Crude.

  Central Crude cannot establish that there is coverage, therefore, Liberty Mutual’s motion

  for summary judgment will be granted dismissing Central Crude’s claims against Liberty

  Mutual.

  Bad faith under Louisiana Revised Statute 22:1973

         Louisiana Revised Statute 22:1973 provides that an insurer has a duty of good faith

  and fair dealing and an “affirmative duty to adjust claims fairly and promptly and to make

  a reasonable effort to settle claims with the insured or the claimant. Any insurer who

  breaches these duties shall be liable for any damages sustained as a result of the breach.”

         Liberty Mutual maintains that because the Policy does not cover Central Crude’s

  claims for damages related to the January 4, 2007 oil spill, there can be no bad faith for

  failure to pay the claim. Liberty Mutual further argues that even if the Court finds that there

  is a genuine issue of material fact for trial, there can be no bad faith claims because there

  is a legitimate coverage dispute citing BJD Props., LLC v. Stewart Title Guaranty Co., 380

  F.Supp. 3d 560, 574 (W.D. La. 219); Meador v. Starr Indem. & Liab. Inc. Co., 2020 WL

  7263182, at *4 (E.D. La. 2020); Kodrin v. State Farm Fire & Cas. Co., 314 Fed. Appx.

  671,(5th Cir. 2009) (unpublished).

         Central Crude maintains that Liberty Mutual’s failure to conduct a good faith

  investigation is the basis for its bad faith claim. Central Crude relies on a February 8, 2007

                                          Page 15 of 17
Case 2:17-cv-00308-JDC-KK Document 136 Filed 07/26/21 Page 16 of 17 PageID #: 2362




  letter from Liberty Mutual; Central Crude asserts that Liberty Mutual made a discretionary

  decision to conduct an investigation but failed to conduct an investigation in good faith.

  Central Crude submits the deposition testimony of Tracey Chierepko, who testified that it

  did not hire anyone to investigate the Paradis incident, because it was cost prohibitive.38

  Furthermore, Central Crude asserts that it has alleged a bad faith claim under Louisiana

  Revised Statute 22:1973 on the grounds that Liberty Mutual’s investigation was so

  minimal in scope that it was, in fact and law, a bad faith attempt to avoid coverage. Kelly

  v. State Farm Fire & Cas. Co., 169 So.3d 328 (La. 5/5/15).

             Central Crude argues that Liberty Mutual’s bad faith actions and omissions left it

  undefended from unfounded allegations and exposed to regulatory action. Furthermore,

  because Liberty Mutual failed to do a real investigation, it failed to discover what was

  ultimately exculpatory evidence that would potentially prove Central Crude’s innocence.

             Central Crude seeks to recover from Liberty Mutual for its bad faith dereliction of

  its duty to competently and thoroughly investigate, which is the direct cause of the

  extensive monetary for which Central Crude now seeks recovery.

             Considering that Central Crude has failed to show that there is any coverage under

  the Liberty Mutual Policy, the Court finds that there can be no bad faith conduct by Liberty

  Mutual.




  38
       Defendant’s exhibit 8, Chierepko depo. p. 36; see also Plaintiff’s exhibit 7, Ronald Flowers depo. p. 76.

                                                       Page 16 of 17
Case 2:17-cv-00308-JDC-KK Document 136 Filed 07/26/21 Page 17 of 17 PageID #: 2363




  Great American Assurance Company

         Great American has moved for summary judgment on the ground that the umbrella

  policy it issued to its insured, Central Crude, does not provide coverage. Because the Court

  finds that the Liberty Mutual policy does not cover the oil spill, the Great American policy,

  as an excess insurer, likewise does not provide coverage.

                                       CONCLUSION

         For the reasons set forth herein, the Motion for Partial Summary Judgment filed by

  Liberty Mutual Insurance Company, the Motion for Summary Judgment filed by Great

  American Assurance Company, and the Motion for Partial Summary Judgment Concerning

  Bad Faith by Liberty Mutual will be granted.

         THUS DONE AND SIGNED in Chambers on this 26th day of July, 2021.




                         ___________________________________
                                 JAMES D. CAIN, JR.
                          UNITED STATES DISTRICT JUDGE




                                         Page 17 of 17
